IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL JASON STEVICK,
Petitioner, Civil Action No. 2:17-cv-949
V. Hon. William S. Stickman IV
Hon. Patricia L. Dodge
DISTRICT ATTORNEY OF ALLEGHENY
COUNTY, et al,

Respondents.

 

 

ORDER OF COURT
Michael Jason Stevick (“Petitioner”) filed a counseled Petition for Writ of Habeas Corpus
pursuant to 28 U.S.C. § 2254 on July 19, 2017 (ECF No. 1). Respondents filed an Answer on
August 24, 2017 (ECF No. 9). Petitioner then filed briefs in support of his claims (ECF Nos. 20,
25). A Report and Recommendation was issued by United States Magistrate Judge Patricia L.
Dodge on November 27, 2010, recommending that the Court deny the Petition as well as deny a
certificate of appealability on all claims. (ECF No. 28). Petitioner was given until December 11,
2019 to file Objections and did so on February 11, 2020 after receiving two extensions of time.
After its independent de novo review of the record and consideration of the pleadings of
the parties, the Court hereby ADOPTS Magistrate Judge Dodge’s Report and Recommendation
as its Opinion. The Court overrules Petitioner’s Objections.
AND NOW, this ay? "lay of February 2020, IT IS HEREBY ORDERED that the

Petition for Habeas Corpus (ECF No. 1) is DISMISSED with prejudice without an evidentiary
hearing. A certificate of appealability is DENIED as jurists of reason would not find it debatable
that each of Petitioner’s claims lacks merit.!
IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED.
AND IT IS FURTHER ORDERED THAT, pursuant to Rule 4(a)(1) of the Federal Rules
of Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

BY THE COURT:

fo we aa
QUE Sl

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

' A certificate of appealability may issue only upon “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must “demonstrate that reasonable
jurists would find the district court's assessment of the constitutional claims debatable or wrong.”
Slack v. McDaniel, 529 U.S. 473, 484 (2000); Lambert v. Blackwell, 387 F.3d 210, 230 (3d Cir.
2004). The Court agrees with Magistrate Judge Dodge that there is no probable cause to issue
such a certificate in this action.
